IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                      DIVISION ONE
STATE OF WASHINGTON,                    )       No. 77969-9-1
                                        )
                    Respondent,         )
                                        )
      v.                                )       UNPUBLISHED OPINION
                                        )
SHERIFF JABANG,                         )

                    Appellant.
                                        )
                                        )       FILED: MAR      1 1 2019
                                        )
      PER CURIAM-Sheriff Jabang challenges legal financial obligations

imposed following his jury convictions for second degree identity theft and

possession of a controlled substance. Jabang contends, and the State concedes,

that the $200 criminal filing fee and $100 DNA collection fee should be stricken

from his judgment and sentence due to his indigence, previous DNA collection,

statutory amendments, and State v. Ramirez, 191 Wash. 2d 732, 746-50, 426 P.3d
714 (2018).

      We accept the State's concessions and remand for the trial court to strike

the filing and DNA collection fees from the judgment and sentence.


                    FOR THE COURT:

                                                             4r




                                               5kuilf\tcl,